Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 11, 2019

The Court of Appeals hereby passes the following order:

A19A0837. VARGAS v. THE STATE.

      Anabel Cristina Vargas appeals her conviction for driving under the influence
of alcohol. However, the case is not final and ripe for appeal.
      Vargas was charged via accusation with driving under the influence of alcohol
to the extent that it was less safe for her to drive, driving with an unlawful blood-
alcohol concentration, and failure to yield. Her case proceeded to a jury trial on all
three counts. At the close of the state’s case, Vargas’s attorney moved for a directed
verdict of acquittal on the failure-to-yield count. The trial court granted the motion
and removed the failure-to-yield count from the jury’s consideration.
      The jury found Vargas guilty of both DUI counts, which the court merged for
purposes of sentencing in the judgment of conviction. The court never entered a
written order regarding the oral grant of the motion for directed verdict of acquittal
on the failure-to-yield count. Nor did the court refer to the failure-to-yield count in
the judgment of conviction. The oral statement of the trial judge that he was granting
the motion for directed verdict of acquittal on the failure-to-yield count was not a
judgment on that count. Harden v. State, 160 Ga. App. 514, 515-516 (1) (287 SE2d
329) (1981).
      “Since the trial court did not enter [an order resolving the failure-to yield count,
Vargas’s] case is still pending in the trial court and is not ripe for appeal. Therefore,
this case is remanded with direction for the trial court to enter a written [judgment on
the failure-to-yield count]. After such entry, the case may be transmitted to this
(c)ourt for re-docketing because the notice of appeal, prematurely filed, then will
have ripened.” Perry v. State, 329 Ga. App. 121 (764 SE2d 178) (2014) (citations and
punctuation omitted).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/11/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.